     Case 2:20-cv-01683-GMN-DJA Document 33 Filed 08/02/21 Page 1 of 2




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      YUICHI MIYAYAMA, an individual,                      Case No. 2:20-cv-01683-GMN-DJA
 6
                             Plaintiff,
 7                                                                           ORDER
            v.
 8
      STEVEN H. BURKE, et al.,
 9
                             Defendants.
10

11          This matter is before the Court on Plaintiff’s Motion for Leave to Amend Complaint (ECF
12   No. 30), filed on July 2, 2021. Any response by Defendants was due by July 16, 2021. No
13   response has been filed to date. Accordingly, Defendants’ failure to file points and authorities in
14   response to the Motion “constitutes a consent to the granting of the motion.” Local Rule 7-2(d).
15   Further, Plaintiff indicates that he has served his notice of non-opposition (ECF No. 31) on
16   Defendants.
17          Rule 15(a)(2) of the Federal Rules of Civil Procedure, regarding the amendment of
18   pleadings, directs that “[t]he court should freely give leave when justice so requires.” The Ninth
19   Circuit Court of Appeals has repeatedly cautioned courts in this circuit to “liberally allow a party
20   to amend its pleading.” Sonoma Cnty. Ass'n of Ret. Emps. v. Sonoma Cnty., 708 F.3d 1109, 1117
21   (9th Cir. 2013). “Courts may decline to grant leave to amend only if there is strong evidence of
22   ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure
23   deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue
24   of allowance of the amendment, or futility of amendment, etc.’” Id. at 1117 (quoting Foman v.
25   Davis, 371 U.S. 178, 182 (1962)).
26          Here, Plaintiff represents that the amended complaint replaces a deceased defendant with
27   the executor of the deceased’s estate, that Plaintiff has learned additional facts about Defendants,
28
     Case 2:20-cv-01683-GMN-DJA Document 33 Filed 08/02/21 Page 2 of 2




 1   and that Plaintiff learned of additional defendants. Plaintiff seeks to amend the complaint to

 2   include these facts and defendants. The Court has reviewed the Motion and finds good cause to

 3   permit the amendment.

 4          IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to Amend Complaint

 5   (ECF No. 30) is granted.

 6          IT IS FURTHER ORDERED that Plaintiff shall file and serve the amended complaint

 7   (ECF No. 30-1) in accordance with Local Rule 15-1.

 8          DATED: August 2, 2021.

 9
                                                          DANIEL J. ALBREGTS
10                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
